Citation Nr: 1645561	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserves, with active duty service from June 1991 to January 1992, and from October 1996 to July 1997.  He served in the Southwest Asia Theater of Operations during the Persian Gulf War.  He died in September 1999; the appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2014 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMR.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Additional evidence received since the Board's March 2009 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.




CONCLUSION OF LAW

New and material evidence has been received since the March 2009 Board decision denying entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for the cause of the Veteran's death in a March 2009 decision.  While the appellant sought, and was denied, reconsideration of that decision, she sought no appeal of the Board's March 2009 decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

In the March 2009 decision, the Board acknowledged that the Veteran died from a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2).  However, the Board concluded that the evidence was against a finding that the Veteran's fatal pancreatic cancer was the result of his exposure to ionizing radiation while in service.  In compliance with the regulatory provisions governing claims concerning ionizing radiation, the Chief Public Health and Environmental Hazards Office provided a dosage estimate.  The Officer concluded that the Veteran was exposed to 0.075 rem associated with his transportation of depleted uranium vehicles, 0.014 rem associated with the cleanup of Camp Doha, and less than 0.02 rem and 0.4 rad associated with the accident at Chernobyl.  Given those dosage estimates, the Board relied on the Director of Compensation and Pension Service's conclusion "there is no reasonable possibility that the veteran's cancer of the pancreas can be attributed to exposure to ionizing radiation during service."  

Since the final March 2009 Board decision, the appellant has submitted several lay statements.  

In a July 2013 and October 2013 statements from the appellant, she asserted that during service the Veteran volunteered to serve in the clean-up effort after Desert Storm and was sent as Commander of the 1103rd Transportation Battalion under the 22nd Support Command commanding over 800 civilian and military individuals.  He and his unit were exposed continually to burning gases of the oil rigs that were blown up during Desert Storm and was directly exposed to depleted uranium after traveling up to Doha, Kuwait, after the explosion of a supply facility.  Since he had to inspect the damaged equipment, he had firsthand exposure of the burning tanks.  08/01/2013 & 10/03/2013 VBMS entries, Correspondence.

These assertions have been viewed in conjunction with documents previously of record.  The Veteran's DD Form 214 reflects that he had 4 months and 15 days of service in Southwest Asia during his first period of active service, and an April 2001 statement from J.L.H., M.D., FAAFP, reflects the Veteran's past history of being exposed to noxious fumes for four and a half months due to persistent blazes ignited during the war.  06/12/2001 VBMS, Third Party Correspondence.  Dr. J.L.H. discussed the significance of the Veteran being diagnosed with two different types of cancer within an 8 to 11 year time frame.  Id.  

It is noted that while the prior Board decision addressed the assertions of ionizing radiation exposure, the decision did not specifically address the asserted exposure to noxious fumes and burning fires during the Veteran's active service in the Persian Gulf.  

The 2013 lay assertions of the appellant considered in conjunction with the April 2001 medical statement raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For this reason, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for the cause of the Veteran's death is granted.  



REMAND

An opinion should be sought as to whether the Veteran's exposure to fumes and burning fires while serving in the Persian Gulf caused his pancreatic cancer which ultimately caused his death.  09/20/1999 VBMS, Death Certificate.

Accordingly, the case is REMANDED for the following action:

1.  A VA opinion from a physician with appropriate expertise should be requested to opine whether the Veteran's pancreatic cancer was due to his in-service exposures.  The examiner should review the entire virtual folder and provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's pancreatic cancer was due to in-service exposures to noxious fumes and burning fires.  

It should be noted that the Veteran had service in the Persian Gulf for four and one half months during his active service from June 1991 to January 1992.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  After completion of the above, the AOJ should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and her attorney should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


